DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 03/07/2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the trough” should be “a trough” as it hasn’t been positively recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what “the trash compartment” is as it hasn’t been positively recited. It has been interpreted as the trough and waste tray compartment. Claims 2-20 are rejected by dependency.
Re claim 6, applicant recites “outer plenum walls” after positively reciting “plenum walls”. It is unclear if applicant is referring to the same, or different. The examiner explicitly notes that “the outer plenum walls” does not necessarily draw antecedent basis from “extending downwardly and outwardly toward opposite plenum walls”. Claim 7 is rejected by dependency.
Re claim 12, applicant recites a purely functional claim limitation, there are no structural features added or changed, even indirectly (within a functional limitation). While a functional claim is not necessarily indefinite, the office provides a three-pronged test within MPEP 2173.05(g):
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.

Considering the claim’s scope is unclear, claim 12 remains ambiguous and therefore indefinite under.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell (US 20140290641) in view of Strader (US 5799645) and Sung (US 20080067167).
Regarding claim 1, Worrell teaches a grill comprising:
(a)    a cooktop (24) supported by a stationary frame (rest of 20);
(b)    an intake aperture (82, 92 collectively) defining a plurality of slats (metal part interconnecting apertures 92) configured for receiving smoke from the cooktop;
 (d)    an interior plenum (at least 66 + 68, note Fig. 2, everything in an airflow direction from inlet 50 to fan 60) configured to create a vacuum force to pull air and smoke from the cooktop into the intake aperture [0035];
(e)    a diffuser (inner wall of 54, note Fig. 2 + 4) positioned over the trash compartment and extending downwardly and outwardly toward opposite plenum walls (outer wall of 54);
(f)    a tunnel (78) configured to receive airflow from the plenum; and
(g)   a blower fan (60) configured for pulling air and smoke from the cooktop into the intake aperture and through the plenum.



Regarding a blower housing, Worrell appears to teach a generic blower without a definitive blower housing. Strader teaches a blower housing (154) with a blower inside of it (155). It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Worrell with the blower housing + blower combination of Sung in order to cool the surface [0010-12] and protect the blower (obvious).

Regarding claim 2, Worrell teaches an open space plenum, in that exhaust has an inlet and outlet to openly/freely move therebetween. The examiner notes that applicant’s “configured to” language does not need to be taught within the art explicitly, however one with an ordinary skill in the art would recognize the air expands and cools.
Regarding claim 3, note segmented sidewalls (62 to 66) and (64 to 68) for the downward ramp section.
Regarding claim 4, [0032] states that the cooktop is 30” wide. The examiner notes Fig. 2, wherein it is clear that the plenums extend for a distance longer than the width of the cooktop.
Regarding claim 5, note the split in Fig. 4 of the plenum.
Regarding claims 6 and 7, note the figure below:

    PNG
    media_image1.png
    231
    948
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (Outer plenum walls)][AltContent: textbox (Downwardly Ramped Section)][AltContent: textbox (Central Horizontal Section)]

Re claim 7, note Fig. 4 for vertical end sections (66 and 68 are pointing to them).
Re claims 10-11, note Fig. 3 for the upper (62,64) and lower (66,68) compartments along with the curved walls (note the rejection to Fig. 3).
Re claim 12, note the 112(b) above. Given certain situations of smoke creating, Worrell would capture all of it.
Re claim 15, Worrell may not teach an opposing push air duct. Sung teaches an air pusher duct (151), a push air blower (155), and aperture (153). It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Worrell with the pusher system opposite of the exhaust system in order to cool the cooktop.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell  in view of Strader, Sung, and Gagas (US 20070023420).
Regarding claim 8, Worrell in view of Strader and Sung teaches the limitations as applied to claim 1. Worrell may not teach the diffuser being made of metal. Gagas teaches a cooktop wherein the entire structure/housing can be made of metal [0008]. It would have been obvious to one with an ordinary skill in the art at the time of filing to .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell  in view of Strader, Sung, and Sonntag (US 2341245).
Regarding claim 9, Worrell in view of Strader and Sung teaches the limitations as applied to claim 1. Worrell may not teach a grease trap (note the rejection to claim 3 for the side walls angled downwardly). Sonntag teaches a grease trap (9). It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Worrell with the grease trap of Sonntag in order to safely trap grease and properly purify the air (title).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell  in view of Strader, Sung, and Brugnoli (US 4909137).
Regarding claim 14, Worrell in view of Strader and Sung teaches the limitations as applied to claim 1. Worrell may not teach wherein a trough is an elongated trough extending as claimed. Brugnoli teaches a large trough (11) that extends the entire length of the cooktop. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Worrell with the trough of Brugnoli in order to catch grease properly and ease manufacturing.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell  in view of Strader, Sung, Putro (US 5846302), and Worrilow (US 20110232481).
Regarding claim 16, Worrell in view of Strader and Sung teaches the limitations as applied to claim 1. Worrell teaches a filter(110), but does not teach a multi-stage filter. Putro teaches an air filtration device (30, 32, 34, 36) that includes wool (within 30) and a carbon filter (34). It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Worrell with the filters of Putro in order to further clean air [0005]. Worrell does not teach a MERV filter. Worrilow teaches a MERV pre-filter [0020]. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Worrell with the pre-filter of worrilow in order to further filter the device.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell  in view of Strader, Sung, and Frasnetti (US 6097000).
Regarding claim 17, Worrell in view of Strader and Sung teaches the limitations as applied to claim 1. Worrell may not teach an adjustable blower. Kim teaches a variable speed fan that responds to the heat produced (Abstract + claim 1). It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Worrell with the fan control of Frasnetti in order to lower noise and improve the cooking process.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell  in view of Strader, Sung, and Bae (FR 2635852).
Regarding claim 18, Worrell in view of Strader and Sung teaches the limitations as applied to claim 1. Worrell may not teach a mobile platform that slidably engages with the stationary frame. Bae teaches a cooktop (1) with a ventilation unit (3a) that fits .

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell  in view of Strader, Sung, Frasnetti and Weinbrenner (US 20180229173).
Regarding claims 19-20, Worrell in view of Strader and Sung teaches the limitations as applied to claim 1. Worrell may not teach wherein the controller is coupled with the heating elements and blower fan. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Worrell with the fan control of Frasnetti in order to lower noise and improve the cooking process. Worrell may not teach wherein the controller is coupled with the blower fan and a plurality of airflow/temperature sensors. Weinbrenner teaches a system wherein the quality of a filter is determined by airflow (pressure) and temperature sensors [0018]. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Worrell with the sensors and controller functionality of Weinbrenner in order to improve safety.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON H HEYAMOTO whose telephone number is (571)272-2535.  The examiner can normally be reached on 8am-5pm, Alternating Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762